DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Lee et al. US 20120299509 A1) teaches the number of lighting devices and program switches are greater than or less than as illustrated in FIG. 6 (Lee, Figs. 5-6 and Par. 72), address setting module 610 is configure addresses for the lighting devices 631 to 63N and the program switch 620 (Lee, Figs. 5-6 and Par. 73), the control module 624 receive a control signal for controlling the lighting devices 631 to 63N based on the address information received from the controller or the address setting module 610 (Lee, Figs. 5-6 and Par. 77).
Gotoh et al. US 20160302288 A1) teaches transmits a pairing command which includes identification information for pairing between controller device and lighting device (Gotoh, Fig. 1 and Pars. 96, 106).
Dahlen (US 20150123563 A1) teaches electronic device 105 is configured to initiate a commissioning of the plurality of luminaires 110, include a set of unique tags, addresses, or the like (hereinafter, "layout tags"), each of which is to be associated with one of the plurality of luminaires 110. The layout information can further be depicted as a graphical rendering of the layout of the lighting system as well as approximate locations of where luminaires are installed or are to be installed (Dahlen, Fig. 1 and Par. 18), the electronic device can connect to each luminaire of the lighting system individually to retrieve respective unique identifiers, as well as identify a location for each luminaire (Dahlen, Fig. 3 and Par. 14).
Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1 and independent claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Greene et al. US 20170027043 A1
Hu et al. US 20180270933 A1
Kumar et al. US 20180219869 A1
Teplin et al. US 20170105129 A1
Simonyi et al. US 20150220428 A1
Ge et al. US 20180007516 A1
Setomoto et al. US 20180317302 A1 
Hiramatsu et al. US 20190053356 A1
Alexander et al. US 20180124895 A1
Hidaka US 20180242418 A1
So US 20150334811 A1
Nagazoe et al. US 20140062334 A1
Jin US 20130141009 A1 
Chemel et al. US 20050248299 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        4/28/2021